NUMBER 13-19-00039-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                              IN RE CLAUDIA RAMOS


                        On Petition for Writ of Mandamus.


                                       ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       Relator Claudia Ramos filed a petition for writ of mandamus in the above cause on

January 18, 2019. Through this original proceeding, relator seeks to set aside an order

granting a new trial.

       The Court requests that the real parties in interest, Alberto Macias, Maria Macias,

Teodoro Lopez III, Marina Macias, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed the
22nd day of January, 2019.




                             2